Application by respondent to pass the above-named case from the June 1959 Term of this court and to add the. *912same. to the calendar for the September Term. Application graided • upon condition that respondent refrain from issuing an execution and from the collection of any moneys on the judgment until the appeal is finally disposed of and also waive interest until the appeal is finally disposed of; otherwise the motion is denied. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.